. . . Murchison held a note on defendant Yates for $133, and transferred the same by endorsement to the plaintiff Bartlett, as the price of some lots in the town of Jefferson. Bartlett sued both Yates and Murchison, and obtained, in 1852, the judgment sought to be renewed by this sci. fa. Shortly after the rendition of this judgment Bartlett and Murchison rescinded the bargain as to the lots, and the plaintiff acknowledged the judgment satisfied to him by Murchison. Plea, payment.
The defendant offered a paper purporting to be a receipt from Murchison to Yates, dated 10 August, 1856, in full satisfaction of the debt. *Page 473 
The evidence was objected to and ruled out, for which the defendant excepted.
Subsequently, to wit, in the fall of 1857, the judgment was transferred to Phillips, and there was evidence that about that time Yates acknowledged that he owed the judgment.
Verdict for plaintiff. Judgment and appeal.
The ground upon which the testimony which was offered to prove a receipt in full of the judgment by Murchison from the defendant Yates, in August, 1856, was rejected, is not stated, and we cannot perceive any good reason why it was not admissible. At that time Murchison had become the equitable owner of the judgment, and as such had the right to receive payment of it. That he had become the equitable owner of the judgment, and had thereby acquired the right to have payment from the defendant Yates, cannot be questioned. He was the payee of the note, and had passed it to the plaintiff        (616) Bartlett by endorsement, as the price of certain lots which he had purchased from Bartlett, and when that trade was canceled, Bartlett assigned to him by parol the judgment which he had obtained against both the maker and endorser of the note. The assignment could not pass the legal title to the judgment, but it is obvious that in equity Murchison was entitled to the benefit of it as against Yates. It is certain, then, that a payment of it to him by Yates would be good, the equitable assignment having, at least, the effect to constitute him the agent of the assignor to receive it. Why, then, could not such payment be alleged and proved in bar of a recovery, either in an action of debt on the judgment or in a scire facias to revive it? In the present case the alleged payment, of which proof was offered, was made more than twelve months before the judgment was assigned to Phillips, for whose use the suit was brought. We think, that the testimony was competent for the purpose for which it was offered, and that the court erred in rejecting it.
PER CURIAM.                                          Venire de novo. *Page 474